DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2. 	Acknowledgement is made of amendment filed on 10/25/2021, in which claims 2 and 4-7 are amended, claims 8-16 are added and rejection of claims 2-7 are traversed and claims 2-16 now pending.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.  	Claims 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2007/0126664 A1, hereinafter referred as “Kimura”) in view of Yamashita et al. (US 2008/0238955 A1, hereinafter referred as “Yamashita”).
	Regarding claim 5, Kimura discloses a light-emitting device (¶0004 discloses light emitting device),
 	wherein the light-emitting device has a function of correcting a threshold voltage… of a transistor (111) controlling a supply of a current to a light-emitting element (116) according to a video signal (¶0110 discloses variation in current value caused by variation in threshold voltage of the transistor 111 can be suppressed and a 
 	wherein the transistor is a p-channel transistor (¶0033 and ¶0035 discloses the transistor [111] may be a p-channel transistor),
 	wherein the light-emitting device comprises a first switch (112) controlling a conduction state between a wiring supplying the video signal (117) and a gate of the transistor (111) (Figs. 1, 44, ¶0095 and ¶0120 discloses the gate electrode of the transistor 111 is also connected to the signal line 117 through the first switch 112), a second switch (4401) controlling a conduction state between a wiring supplying the current (121) flowing to the transistor (111) and one of a source and a drain of the transistor (111) (Figs. 3D, 44 and ¶0106 discloses current in accordance with this Vgs flows to the transistor 111 and the light emitting element 116, so that the light emitting element 116 emits light), and a third switch (114) controlling a conduction state between a wiring which is supplied with a potential (122) and the other of the source and the drain of the transistor (111) (Figs. 1, 44 and ¶0102 discloses a potential of the first electrode of the transistor 111 is equal to that of the potential supply line 122), 
 	wherein the other of the source and the drain of the transistor (111) is electrically connected to the light-emitting element (116) (Figs. 1, 44 and ¶0095 discloses first electrode (one of either a source electrode or a drain electrode) of the transistor 111 is connected to the pixel electrode of the light emitting element 116), 
 	wherein the transistor (111) comprises a silicon oxide layer over the p-channel (¶0033 and ¶0035 discloses the transistor [111] may be a p-channel transistor) (Fig. 17 
 	wherein the gate (1716) of the transistor (111) comprises silicon (¶0317 discloses a material of the gate electrode 2113 may be polycrystalline silicon to which phosphorus is added or silicide that is a compound of metal and silicon as well as the material used for the gate electrode 1716 shown in FIG. 17), wherein an insulating layer comprising silicon oxide is provided over the gate (1716) of the transistor (111) (Fig. 17 and ¶0277 discloses as the first insulating film 1721 and the second insulating film 1722, an inorganic insulating film such as a silicon oxide film, a silicon nitride film, or a silicon oxynitride (SiOxNy) film or an organic resin film (a photosensitive or non-photosensitive organic resin film) with a low dielectric constant can be used), 
 	wherein the gate of the transistor (111) is electrically connected to a capacitor (115) (Figs. 1, 44 and ¶0096 discloses a first electrode of the capacitor 115 is connected to the gate electrode of the transistor 111), and 
 	wherein one electrode of the capacitor (2319) is formed from a same material as the source and the drain of the transistor (2318) (Fig. 23 and ¶0343 discloses the crystalline semiconductor layer is used for a channel formation region 2304 and an impurity region 2305 serving as a source region or a drain region of the transistor 2318 and also for a semiconductor layer 2306 and an impurity region 2308 serving as a lower electrode of a capacitor 2319).
 	Kimura doesn’t explicitly disclose wherein the light-emitting device has a function of correcting… mobility of a transistor.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura for the purpose of mitigating the non-uniformity of the screen image (¶0011).
	Regarding claim 9, Kimura discloses the light-emitting device according to claim 5, wherein a circuit comprising the light- emitting element (116) comprises exactly four transistors (¶0094 discloses the pixel shown in FIG. 1 includes a transistor 111, a first switch 112, a second switch 113, a third switch 114. ¶0120 discloses each of the switches may be a transistor).
	Regarding claim 12, Kimura discloses a camera comprising the light-emitting device according to claim 5 (¶0385 discloses the display device of the present invention can be applied to various electronic devices. Specifically, it can be applied to a display portion of an electronic device. Note that examples of electronic devices are as follows: a camera such as a video camera or a digital camera).

5.  	Claims 2-4, 6-8, 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Yamashita and in further view of Kwak et al. (US 2006/0076550 A1, hereinafter referred as “Kwak”).
	Regarding claim 2, Kimura discloses a light-emitting device (¶0004 discloses light emitting device), 

 	wherein the transistor (111) is formed using a single crystal substrate (¶0038 discloses the transistor can be located over a single crystalline substrate), and 
 	wherein the light-emitting device comprises a first switch (112) controlling a conduction state between a wiring sharing the video signal (117) and a gate of the transistor (111) (Figs. 1, 44, ¶0095 and ¶0120 discloses the gate electrode of the transistor 111 is also connected to the signal line 117 through the first switch 112), a second switch (4401) controlling a conduction state between a wiring supplying the current (121) flowing to the transistor (111) and one of a source and a drain of the transistor (111) (Figs. 3D, 44 and ¶0106 discloses current in accordance with this Vgs flows to the transistor 111 and the light emitting element 116 [through switch 4401], so that the light emitting element 116 emits light), and a third switch (114) controlling a conduction state between a wiring which is supplied with a potential (122) and the other of the source and the drain of the transistor (111) (Figs. 1, 44 and ¶0102 discloses a potential of the first electrode of the transistor 111 is equal to that of the potential supply line 122), 

 	 wherein the other of the source and the drain of the transistor (111) is electrically connected to the light-emitting element (116) (Figs. 1, 44 and ¶0095 discloses first electrode (one of either a source electrode or a drain electrode) of the transistor 111 is connected to the pixel electrode of the light emitting element 116), 
 	wherein the gate of the transistor (111) is electrically connected to a capacitor (115) (Figs. 1, 44 and ¶0096 discloses a first electrode of the capacitor 115 is connected to the gate electrode of the transistor 111).
 	Kimura doesn’t explicitly disclose wherein the light-emitting device has a function of correcting… mobility of a transistor, and wherein the transistor is connected to a plurality of capacitors.
 	 However, in a similar field of endeavor, Yamashita discloses wherein the light-emitting device has a function of correcting… mobility of a transistor (¶0090 discloses within the mobility correction period T6-T7, the drain current Ids flows through the drive transistor Trd while the gate G of the drive transistor Trd is fixed to the level of the image signal Vsig).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura for the purpose of mitigating the non-uniformity of the screen image (¶0011).
 	Kimura as modified still doesn’t explicitly disclose wherein the transistor is connected to a plurality of capacitors.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kimura so that the capacitor Cvth are provided additionally, and thereby the threshold voltage of the driving transistor T1 can be compensated. Accordingly, a phenomenon that the current IOLED is changed according to the threshold voltage of the driving transistor, and thereby a display characteristic is decreased, can be sufficiently prevented (¶0081).
	Regarding claim 3, Kimura discloses the light-emitting device according to claim 2, wherein the transistor is a p- channel transistor (¶0033 and ¶0035 discloses the transistor [111] may be a p-channel transistor).
	Regarding claim 4, Kimura discloses the light-emitting device according to claim 2, wherein the capacitor comprises a plurality of capacitors connected in series.
 	However, in a similar field of endeavor, Kwak discloses wherein the capacitor comprises a plurality of capacitors connected in series (Fig. 6 and ¶0072 discloses the first electrode of the capacitor Cvth is coupled to the second electrode of the capacitor Cst, so that the two capacitors are coupled in series, and the second electrode is coupled to the gate of the driving transistor T1 (i.e., node A)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kimura so that the OLED is changed according to the threshold voltage of the driving transistor, and thereby a display characteristic is decreased, can be sufficiently prevented (¶0081).
	Regarding claim 6, Kimura discloses the light-emitting device according to claim 5, wherein the capacitor comprises a plurality of capacitors connected in series.
 	However, in a similar field of endeavor, Kwak discloses wherein the capacitor comprises a plurality of capacitors connected in series (Fig. 6 and ¶0072 discloses the first electrode of the capacitor Cvth is coupled to the second electrode of the capacitor Cst, so that the two capacitors are coupled in series, and the second electrode is coupled to the gate of the driving transistor T1 (i.e., node A)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kimura so that the capacitor Cvth are provided additionally, and thereby the threshold voltage of the driving transistor T1 can be compensated. Accordingly, a phenomenon that the current IOLED is changed according to the threshold voltage of the driving transistor, and thereby a display characteristic is decreased, can be sufficiently prevented (¶0081).
	Regarding claim 7, Kimura discloses a light-emitting device (¶0004 discloses light emitting device),
 	wherein the light-emitting device has a function of correcting a threshold voltage… of a transistor (111) controlling a supply of a current to a light-emitting element (116) according to a video signal (¶0110 discloses variation in current value caused by variation in threshold voltage of the transistor 111 can be suppressed and a 
 	wherein the light-emitting device comprises a first switch (112) controlling a conduction state between a wiring supplying the video signal (117) and a gate of the transistor (111) (Figs. 1, 44, ¶0095 and ¶0120 discloses the gate electrode of the transistor 111 is also connected to the signal line 117 through the first switch 112), a second switch (4401) controlling a conduction state between a wiring supplying the current (121) flowing to the transistor (111) and one of a source and a drain of the transistor (111) (Figs. 3D, 44 and ¶0106 discloses current in accordance with this Vgs flows to the transistor 111 and the light emitting element 116, so that the light emitting element 116 emits light), and a third switch (114) controlling a conduction state between a wiring which is supplied with a potential (122) and the other of the source and the drain of the transistor (111) (Figs. 1, 44 and ¶0102 discloses a potential of the first electrode of the transistor 111 is equal to that of the potential supply line 122),  	
 	wherein a circuit comprising the light-emitting element (116) comprises four transistors (¶0094 discloses the pixel shown in FIG. 1 includes a transistor 111, a first switch 112, a second switch 113, a third switch 114. ¶0120 discloses each of the switches may be a transistor), and 
 	wherein the other of the source and the drain of the transistor (111) is directly connected to the light- emitting element (116) (Figs. 1, 44 and ¶0095 discloses first electrode (one of either a source electrode or a drain electrode) of the transistor 111 is connected to the pixel electrode of the light emitting element 116).

 	 However, in a similar field of endeavor, Yamashita discloses wherein the light-emitting device has a function of correcting… mobility of a transistor (¶0090 discloses within the mobility correction period T6-T7, the drain current Ids flows through the drive transistor Trd while the gate G of the drive transistor Trd is fixed to the level of the image signal Vsig).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura for the purpose of mitigating the non-uniformity of the screen image (¶0011).
 	Kimura as modified still doesn’t explicitly disclose wherein a plurality of capacitors is provided, and one of a plurality of capacitors being electrically connected to the gate of the transistor, wherein the plurality of capacitors is connected in series.
 	However, in a similar field of endeavor, Kwak discloses wherein a plurality of capacitors is provided (Fig. 6 and ¶0072 discloses the first electrode of the capacitor Cvth is coupled to the second electrode of the capacitor Cst), and one of a plurality of capacitors being electrically connected to the gate of the transistor (Fig. 6 and ¶0072 discloses the second electrode of capacitor Cvth is coupled to the gate of the driving transistor T1 (i.e., node A)), wherein the plurality of capacitors is connected in series (Fig. 6 and ¶0072 discloses the first electrode of the capacitor Cvth is coupled to the second electrode of the capacitor Cst, so that the two capacitors are coupled in series).
OLED is changed according to the threshold voltage of the driving transistor, and thereby a display characteristic is decreased, can be sufficiently prevented (¶0081).
	Regarding claim 8, Kimura discloses the light-emitting device according to claim 2, wherein a circuit comprising the light- emitting element (116) comprises exactly four transistors (¶0094 discloses the pixel shown in FIG. 1 includes a transistor 111, a first switch 112, a second switch 113, a third switch 114. ¶0120 discloses each of the switches may be a transistor).
	Regarding claim 10, Kimura discloses the light-emitting device according to claim 2, wherein one electrode of the capacitor (2319) is formed from a same material as the source and the drain of the transistor (2318) (Fig. 23 and ¶0343 discloses the crystalline semiconductor layer is used for a channel formation region 2304 and an impurity region 2305 serving as a source region or a drain region of the transistor 2318 and also for a semiconductor layer 2306 and an impurity region 2308 serving as a lower electrode of a capacitor 2319).
	Regarding claim 11, Kimura discloses a camera comprising the light-emitting device according to claim 2 (¶0385 discloses the display device of the present invention can be applied to various electronic devices. Specifically, it can be applied to a display portion of an electronic device. Note that examples of electronic devices are as follows: a camera such as a video camera or a digital camera).
	Regarding claim 13, Kimura discloses a camera comprising the light-emitting device according to claim 7 (¶0385 discloses the display device of the present invention can be applied to various electronic devices. Specifically, it can be applied to a display portion of an electronic device. Note that examples of electronic devices are as follows: a camera such as a video camera or a digital camera).
	Regarding claim 14, Kimura discloses the light-emitting device according to claim 2, wherein the insulating layer is provided between two transistors (Figs. 17, 38, ¶0122, ¶0277 and ¶0282 inherently discloses a first and second interlayer insulating films 1730 and 1731 disposed between multiple transistors such as transistor 111, 412, 413 and 414).
	Regarding claim 15, Kimura discloses the light-emitting device according to claim 7, wherein an insulating layer is provided between two transistors (Figs. 17, 38, ¶0122, ¶0277 and ¶0282 inherently discloses a first and second interlayer insulating films 1730 and 1731 disposed between multiple transistors such as transistor 111, 412, 413 and 414) in a single crystal silicon substrate (¶0038 discloses the transistor can be located over a single crystalline substrate).
	Regarding claim 16, Kimura discloses the light-emitting device according to claim 7, wherein the transistor comprises a silicon oxide layer below the gate (Fig. 17 and ¶0273 discloses a gate insulating film 1715 is formed to cover the semiconductor layer 1714. The gate insulating film 1715 is formed of a single layer or a plurality of stacked films using, for example, silicon oxide), wherein the gate of the transistor comprises silicon (¶0317 discloses a material of the gate electrode 2113 may be polycrystalline silicon to which phosphorus is added or silicide that is a compound of xNy) film or an organic resin film (a photosensitive or non-photosensitive organic resin film) with a low dielectric constant can be used) and wherein a first conductive layer is provided in an opening of the insulating layer (Fig. 17 and ¶0280 discloses source and drain electrodes 1723 are formed over the first interlayer insulating film 1730. Note that the source and drain electrodes 1723 are connected to the source region 1718 and the drain region 1719 through contact holes, respectively).

Response to Arguments
6. 	Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
I.	With regards to arguments for independent claim 2, Applicant argues Kimura in view of Yamashita fails to disclose "an insulating layer is provided in an opening of the single crystal substrate," "the other of the source and the drain of the transistor is electrically connected to the light-emitting element," "the gate of the transistor is electrically connected to a capacitor," and "the transistor is connected to a plurality of capacitors," as recited in claim 2. See Applicant Arguments/Remarks dated 10/25/2021 at pg. 6. However Examiner respectfully disagrees and maintains the grounds for rejection.
 	Examiner maintains Kimura in view of Yamashita and in further view of Kwak See pgs. 6-8 of the rejection above. 

II.	With regards to arguments for independent claim 5, Applicant argues “features similar to those discussed above with respect to claim 2. Accordingly, the rejection of claim 5 should be withdrawn for at least the reasons discussed above with respect to claim 2.” See Applicant Arguments/Remarks dated 10/25/2021 at pg. 7. However Examiner respectfully disagrees and maintains the grounds for rejection.
 	Examiner maintains Kimura in view of Yamashita discloses the above features along with the remaining limitations recited in claim 5. See pgs. 3-4 of the rejection above. 

III.	With regards to arguments for independent claim 7, Applicant argues “applicants request reconsideration and withdrawal of this rejection because independent claim 7 recites features similar to those discussed above with respect to claim 2, and, like Kimura and Yamashita, Kwak does not describe or suggest those features.” See Applicant Arguments/Remarks dated 10/25/2021 at pg. 7. However Examiner respectfully disagrees and maintains the grounds for rejection.
	Examiner maintains Kimura in view of Yamashita and in further view Kwak discloses the above features along with the remaining limitations recited in claim 7. See pgs. 9-12 of the rejection above. 

IV.  	With regards to arguments for dependent claims 3, 4, 8, 10, 11, and 13-16 Examiner maintains Kimura in view of Yamashita and in further view of Kwak discloses each and every element of independent claims 2 and 7, as elaborated above. 

V.  	With regards to arguments for dependent claims 6, 9 and 12 Examiner maintains Kimura in view of Yamashita discloses each and every element of independent claims 5, as elaborated above. Accordingly, dependent claims 6, 9 and 12 are also rejected, at least, by the virtue their dependency on respectively rejected base claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the 




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692